                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                             MACON DIVISION

 RITA ALLEN,

            Plaintiff,
                                                    CIVIL ACTION NO.
 v.
                                                     5:19-cv-00125-TES
 BROOKDALE SENIOR LIVING; and
 JOSEPH ADAMS,

           Defendants.


            ORDER GRANTING IN PART AND DENYING IN PART
             MOTION TO DISMISS AND COMPEL ARBITRATION
______________________________________________________________________________

      Plaintiff Rita Allen seeks damages arising from injuries she allegedly suffered

while working as a licensed professional nurse for Defendant Brookdale Senior Living

(“Brookdale”) from January of 2016 until her termination on March 11, 2019. Defendants

move to dismiss Plaintiff’s claims, arguing that the claims are covered by a binding

arbitration agreement. Having reviewed the agreement and the parties’ arguments, the

Court GRANTS IN PART AND DENIES IN PART Defendants’ Motion to Dismiss and

Compel Arbitration [Doc. 10] and STAYS this case pending the conclusion of arbitration.

                             FACTUAL BACKGROUND

      Plaintiff worked for Brookdale from January 4, 2016 to March 11, 2019, when she

was terminated. [Doc. 1, ¶¶ 14, 55]. During that time, Plaintiff alleges that Defendants

wrongfully denied or interfered with her rights under the Family and Medical Leave Act,
29 U.S.C. § 2601 et seq. (“FMLA”), and that Defendants terminated her in retaliation for

requesting and taking FMLA leave. [Doc. 1, ¶¶ 65, 70, 76, 82]. She also claims that

Defendants intentionally inflicted emotional distress upon her by “inhumanely and

cruelly” forcing her to “work without any days off,” to “[forgo] surgery for their personal

convenience,” and to “work while ill,” while also berating, abusing, and humiliating her

to the point that she wished to voluntarily admit herself to a mental health hospital. [Id.

at ¶¶ 89–92]. Finally, Plaintiff claims that Brookdale negligently retained its executive

director, Defendant Joseph Adams (“Adams”), despite knowing of his “abusive, cruel

and inhuman treatment” of Plaintiff, which included threatening to “terminate her at his

pleasure,” increasing Plaintiff’s duties “to overly burdensome, onerous levels,” and

occasionally ordering Plaintiff to work 36 hours straight. [Id. at ¶¶ 26, 28, 29, 99, 100].

Plaintiff seeks statutory and compensatory damages in addition to reinstatement,

attorney’s fees, and expenses as a result of these alleged violations.

       On August 10, 2016, Plaintiff executed a document titled “Brookdale Dispute

Resolution Agreement” (the “Agreement”) that was also executed by Brookdale’s

Executive Vice President Glenn O. Maul. [Doc. 10-2]. Pursuant to the terms of the

Agreement, Plaintiff and Brookdale agreed, in pertinent part, that

       any legal dispute arising out of or related to [Plaintiff’s] employment
       (including, without limitation, those arising from the Application for
       Employment, my employment, or the termination of my employment)
       must be resolved using final and binding arbitration and not by a court or
       jury trial. That includes any legal dispute that has to do with . . . training,



                                             2
       discipling, termination, . . . discrimination, harassment, retaliation, . . . [and]
       any claims that come about through the . . . Family and Medical Leave Act.

[Id. at ¶ 1] (emphasis in original).

       Although Plaintiff’s counsel initially agreed to arbitrate Plaintiff’s claims in

compliance with the Agreement, for some unknown reason, the parties failed to reach an

agreement on a joint stipulation of dismissal. See [Doc. 10-3, pp. 5, 10–15]. Accordingly,

Defendants filed the instant motion to dismiss and compel arbitration, to which Plaintiff

now inexplicably objects despite her counsel’s previous written agreement. [Docs. 10, 11].

In response to the motion, Plaintiff argues that Adams may not invoke the Agreement

because he was not a party to it. Plaintiff further contends that Defendants waived their

right to arbitrate by failing to do so before terminating her employment. And finally,

Plaintiff contends that if the Court compels arbitration, it should stay the case rather than

dismiss it.

       The Court disagrees with Plaintiff’s first two arguments and finds, as explained

below, that the Agreement is valid and enforceable by both Defendants and that

Defendants have not waived their rights under the Agreement. However, because the

Court construes Plaintiff’s argument that the case should be stayed rather than dismissed

as an application for a stay, the Court agrees that the proper course is to stay and

administratively close this case until the arbitration has concluded.




                                               3
                                       DISCUSSION

       A.     Standard of Review

       The Federal Arbitration Act (“FAA”) provides that written agreements to arbitrate

disputes arising out of transactions involving interstate commerce are “valid, irrevocable,

and enforceable, save upon such grounds as exist at law or in equity for the revocation of

any contract.” 9 U.S.C. § 2. Under the FAA, if a suit is brought in federal court “upon any

issue referable to arbitration under an agreement in writing for such arbitration,” then

the court must stay the action pending arbitration upon application of one of the parties

and “upon being satisfied that the issue involved in such suit or proceeding is referable

to arbitration under such an agreement.” 9 U.S.C. § 3.

       Arbitration is a matter of contract, and the Court must not compel arbitration of

disputes that the parties did not agree to arbitrate. See, e.g., AT&T Techs., Inc. v. Commc’ns

Workers of Am., 475 U.S. 643, 648 (1986). The determination of whether there is a valid

arbitration agreement between the parties is controlled “by the ‘ordinary state-law

principles that govern the formation of contracts.’” Dye v. Tamko Bldg. Prod., Inc., 908 F.3d

675, 680 n.4 (11th Cir. 2018) (quoting Bazemore v. Jefferson Capital Sys., LLC, 827 F.3d 1325,

1329 (11th Cir. 2016)).




                                              4
        B.      The Agreement’s Enforceability Against Both Defendants

        There is no dispute in this case that the Agreement is valid and enforceable and

that it covers the claims raised in Plaintiff’s complaint against Brookdale. 1 Nevertheless,

Plaintiff argues that the Agreement is not binding as to her claims against Adams because

he was neither a party to nor a signatory on the Agreement. While it is generally true that

“one who is not a party to an agreement cannot enforce [the agreement’s] terms against

one who is a party,” the nonparty may enforce the agreement if relevant state contract

law allows him to do so. Lawson v. Life of the South Ins., 648 F.3d 1166, 1167, 1170 (11th Cir.

2011). In Georgia, equitable estoppel is an exception to the general rule, and it “allows a

nonsignatory to an arbitration agreement to compel or be compelled by a signatory to

arbitrate under certain circumstances in which fairness requires doing so.” Id. at 1172

(citing Order Homes, LLC v. Iverson, 685 S.E.2d 304, 310 (Ga. Ct. App. 2009)). Equitable

estoppel applies to compel arbitration in two instances, only one of which is applicable

here:

        application of equitable estoppel is warranted when the signatory to the
        contract containing the arbitration clause raises allegations of substantially
        interdependent and concerted misconduct by both the nonsignatory and
        one or more of the signatories to the contract.




1Even if there were some dispute as to coverage, the clause reserving such determination for the arbitrators
would control. See [Doc. 10-2, ¶ 1] (“Brookdale and [Plaintiff] agree that any dispute regarding the
interpretation of this Agreement or whether it applies to a dispute will be resolved by an Arbitrator.”).


                                                     5
Order Homes, 685 S.E.2d at 310 (quoting Price v. Ernst & Young, LLP, 617 S.E.2d 156, 160

(Ga. Ct. App. 2005)). 2

        Whether allegations contain “substantially interdependent and concerted

misconduct” depends on several factors, including “the status of the parties as joint

tortfeasors . . . and the existence of an agency relationship.” Lankford v. Orkin

Exterminating Co., 597 S.E.2d 470, 474 (Ga. Ct. App. 2004) (quoting Autonation Fin. Servs.

Corp. v. Arain, 592 S.E.2d 96, 99 (Ga. Ct. App. 2003) (physical precedent only)). In Lankford,

for example, the court found a nonsignatory defendant to be entitled to compel

compliance with an arbitration agreement where the plaintiff made claims against the

defendant under a respondeat superior theory and made other claims against the

signatory and nonsignatory defendants jointly. Id. at 474–75. Moreover, collective

references to defendants in the plaintiff’s complaint can be a basis for equitable estoppel.

See Bruce v. PharmaCentra, LLC, No. 1:07-CV-3053-TWT, 2008 WL 1902090, at *6 (N.D. Ga.

Apr. 25, 2008) (finding claims against co-defendants to be “inherently inseparable” where

plaintiff did not “differentiate between Defendants in her claims and refer[red] to them

collectively throughout her complaint”).




2 The other instance occurs when the signatory’s claims are based on the terms of a written agreement
containing the arbitration clause. Order Homes, 685 S.E.2d at 310. For example, where a plaintiff sues to
enforce the terms of a promissory note, and the promissory note itself contains the arbitration clause at
issue, equitable estoppel binds the plaintiff to the arbitration agreement for all claims arising from the note,
regardless of who signed it. See LaSonde v. CitiFinancial Mortg. Co., 614 S.E.2d 224 (Ga. Ct. App. 2005).


                                                       6
       In the instant case, all of Plaintiff’s claims are asserted against Brookdale and

Adams jointly, several claims clearly implicate vicarious liability on the part of Brookdale,

and Adams clearly had an agency relationship with Brookdale as its executive director.

Indeed, nothing in the complaint can be construed to point in any other direction than

equitable estoppel. Accordingly, Adams is entitled to compel arbitration of Plaintiff’s

claims against him under Georgia law, despite being a nonsignatory to the Agreement.

       C.     Waiver

       Although Plaintiff’s claims against both Brookdale and Adams are arbitrable,

Plaintiff contends that Defendants waived their right to arbitrate by failing to do so before

they terminated her employment. Plaintiff would have the Court believe that Defendants

were required to effectively get permission from an arbitrator before they could terminate

Plaintiff’s employment. This argument apparently comes from language in the

Agreement that states, “any legal dispute arising out of or relating to [Plaintiff’s]

employment (including, without limitation, those arising from . . . the termination of [her]

employment) must be resolved using final and binding arbitration and not by a court or

jury trial.” [Doc. 10-2, ¶ 1]. Plaintiff’s unique construction of this language is, to put it

diplomatically, baseless. This language clearly contemplates arbitration of legal disputes

arising from (i.e., triggered by) the termination rather than arbitration of the termination

itself. Plaintiff has failed to meet the “heavy burden of proof” required to show waiver of




                                             7
an arbitration agreement, and her claims must be arbitrated. Krinsk v. SunTrust Banks,

Inc., 654 F.3d 1194, 1200 n.17 (11th Cir. 2011) (citations omitted).

        D.       Dismissal or Stay

        Having found that Plaintiff’s claims are subject to arbitration, the Court must

determine whether it is appropriate to stay or dismiss this case. The FAA mandates that

a court “shall on application of one of the parties stay the trial of the action until such

arbitration has been had in accordance with the terms of the [arbitration] agreement.” 9

U.S.C. § 3. Although Defendant urges the Court to dismiss this action with prejudice, “the

plain language of § 3 affords a district court no discretion to dismiss a case where one of

the parties applies for a stay pending arbitration.” United Steel, Paper & Forestry, Rubber,

Mfg., Energy, Allied Indus. & Serv. Workers Int’l Union v. Wise Alloys, LLC, 807 F.3d 1258,

1268 (11th Cir. 2015) (quoting Lloyd v. HOVENSA, LLC, 369 F.3d 263, 269 (3d Cir. 2004)). 3

Despite Plaintiff’s failure to file a formal motion for a stay, the unequivocal request for a




3 But see Caley v. Gulfstream Aerospace Corp., 333 F. Supp. 2d 1367, 1379 (N.D. Ga. 2004) (quoting Alford v.
Dean Witter Reynolds, Inc., 975 F.2d 1161, 1164 (5th Cir. 1992) (dismissing without prejudice all of plaintiff’s
claims because “[t]he weight of authority clearly supports dismissal of the case when all of the issues raised
in the district court must be submitted to arbitration.”) (emphasis in original), aff’d, 428 F.3d 1359, 1379
(11th Cir. 2005) (“[T]he district court properly granted defendants’ motions to dismiss and compel
arbitration.”). See also Royal v. CEC Entm’t, Inc., No. 4:18-cv-302, 2019 WL 2252151, at *5 (S.D. Ga. May 24,
2019) (quoting Caley, 333 F. Supp. 2d at 1379) (same).



                                                       8
stay embedded in her response brief is enough to constitute an “application” under the

rule. 4 Thus, Plaintiff is entitled to a stay of the case until the completion of arbitration. 5

                                              CONCLUSION

        Because Plaintiff is bound by the arbitration agreement in this case, but dismissal

is improper, the Court GRANTS IN PART AND DENIES IN PART Defendants’ Motion

to Dismiss and Compel Arbitration [Doc. 10]. Defendants’ Motion is granted as to their

request to compel arbitration but denied as to their request to dismiss this case. This case

is hereby STAYED pending arbitration. The Clerk of Court is DIRECTED to

administratively close this case. The parties shall file a notice of settlement and a

voluntary dismissal within 21 days after the conclusion of arbitration.

        SO ORDERED, this 18th day of June, 2019.

                                                             s/Tilman E. Self, III
                                                             TILMAN E. SELF, III, Judge
                                                             UNITED STATES DISTRICT COURT




4See [Doc. 11, p. 7] (“Assuming arbitration is granted, then the proper course would be to stay this case.”).
Although Federal Rule of Civil Procedure 7(b) requires all requests for court orders to be made by motion,
staying the case and allowing it to be administratively closed would result in no prejudice to Defendants
or hardship on the Court.

5 The Court declines to consider Plaintiff’s other argument that a Georgia Department of Labor Board of

Review decision regarding her application for unemployment benefits would carry preclusive weight on
the arbitration decision. In the decision, a hearing officer found that Brookdale “failed to meet its burden
of proof that [Plaintiff] was at fault in her discharge” and that Plaintiff “was not discharged for cause.”
[Doc. 11-1, p. 2]. The preclusive effect of this decision is a question of law affecting the substance of the
arbitration, and the Court will it leave to the discretion of the arbitrator. See [Doc. 10-2, ¶ 7] (“The Arbitrator
will decide the issues and awards and the Arbitrator will issue a decision or award in writing, stating the
essential findings of fact and conclusions of law.”).


                                                        9
